             Case 15-41507                 Doc 32        Filed 06/03/21 Entered 06/03/21 15:00:55                Desc Main
Form l3-15                                                 Document     Page 1 of 4
         82830 (Form 2830)         (O4ltgl


                                  UNmBn Srerps BaNTnUPTCY Counr
                                                  Northern         District   Of    Illinois
             1r."   Larry J Mann                                                         Case   No.   15-41507
                                               Debtor


                                CHAPTER 13 DEBTOR'S CERTIFICATIONS REGARDING
                               DOMESTIC SUPPORT OBLIGATIONS AND SECTION 522(q)

             Part   I.   Certification Regarding Domestic Support Obligations (checkno more than one)

                         Pursuant to   1   1   U.S.C. Section 1328(a), I certiff that:


                     W          I owed no domestic support obligation when I filed my bankruptcy petition, and I
                         have not been required to pay any such obligation since then.


                     I          I am or have been required to pay a domestic support obligation. I have paid all
                         such amounts that my chapter 13 plan required me to pay. I have also paid all such
                         amounts that became due between the filing of my bankruptcy petition and today.

             Part   II. Ifyou checked the second box, you must provide the information                 below.

                         My current address:

                         My current employer and my employer's address:



             Part   IIL Certification Regarding Section            522(q) (checkno more than one)

                         Pursuant to 11 U.S.C. Section 1328(h), I certifu that:
                             ,/
                     Ef          I have not claimed an exemption pursuant to $ 522(b)(3) and state or local law (1)
                         in property that I or a dependent of mine uses as a residence, claims as a homestead, or
                         acquired as a burial plot, as specified in $ 522(p)(1), and (2) that exceeds $170,350* in
                         value in the aggregate.


                     [l          I have claimed an exemption in property pursuant to $ 522(b)(3) and state or local
                     I-aw (l)    that I or a dependent of mine uses as a residence, claims as a homestead, or
                         acquired as a burial plot, as specified in $ 522(p)(1), and (2) that exceeds $170,350* in
                         value in the aggregate.




         *     Amounts are subject to adjustment on 4lOU22, and every 3 years thereafter with respect to cases
               commenced on or after the date of adjustment.
             Case 15-41507          Doc 32    Filed 06/03/21 Entered 06/03/21 15:00:55                Desc Main
Form 13-15
                                                Document     Page 2 of 4
         82830 (Form 2830) (paee 2)



             Part IY. Debtor's   Signature                                                        ;
                                                                                        I


                             I certifu under penalty of perjury that the information provided in these
                    certifications is true and correct to the best of my knowledge and belief.


                    Executed
                               "r
                                    d)z/->t
             Case 15-41507              Doc 32     Filed 06/03/21 Entered 06/03/21 15:00:55                   Desc Main
Form l3-15                                           Document     Page 3 of 4
         82830 (Form 2830)        (04/I9l


                                 Uurpo Srarps BaNrnuprcy Counr
                                             Northern        District   Of       Illinois
             11 19 Lisa   M Mann                                                      Case   No.   L5-41507
                                         Debtor


                             CHAPTER 13 DEBTOR'S CERTIFICATIONS REGARDING
                            DOMESTIC SUPPORT OBLIGATIONS AND SECTION 522(q)

             Part   I. Cerffication     Regarding Domestic Support Obligations (checkno more than one)

                      Pursuant to   1   I U.S.C. Section 1328(a), I certify   that:


                     K       I owed no domestic support obligation when I filed my bankruptcy petition, and I
                      have not been required to pay any such obligation since then.

                             I am or have been required to pay a domestic support obligation. I have paid all
                      such amounts that my chapter 13 plan required me to pay. I have also paid all such
                      amounts that became due between the filing of my bankruptcy petition and today.

             Part   IL lfyou   checked the second box, you must provide the information below.

                      My current address:

                      My current employer and my employer's address:



         Part       III. Certification Regarding Section 522(q) (checkno more than one)
                      Pursuant   to 1 I U.S.C. Section 1328(h), I certi$r that:

                             I have not claimed an exemption pursuant to $ 522(b)(3) and state or local law (1)
                     in property that I or a dependent of mine uses as a residence, claims as a homestead, or
                     acquired as a burial plot, as specified in g 522(p)(l), and (2)thatexceeds $170,350* in
                     value in the aggregate.


                     trlaw (l) Ithat
                                 have claimed an exemption in property pursuant to $ 522(b)(3) and state or local
                                  I or a dependent of mine uses as a residence, claims as a homestead, or
                     acquired as aburial plot, as specified in g 522(p)(l), and Q)thatexceeds $170,350* in
                     value in the aggregate.




               Amounts are subject to adjustment on 4/01/22, and every 3 years thereafter with respect to cases
               commenced on or after the date of adjustment.
             Case 15-41507        Doc 32     Filed 06/03/21 Entered 06/03/21 15:00:55               Desc Main
Form 13-15                                     Document     Page 4 of 4
         82830 (Form 2830) (page 2)



             Part IV. Debtor's Signature

                       '     I certiff under penalty of pe{ury that the information provided in these
                    certifications is true and correct to the best of my knowledge and belief.


                    Executed on
                                   Date
